DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment / Restriction election received on 05/27/2021 has been acknowledged. Claim(s) 6-10 and 12-15 has/have been withdrawn. Claims 1-15 are now pending and have been considered below.
	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-5 and 11) and Species 2 (figures 4-6) in the reply filed on 05/27/2021 is acknowledged.
2.	Claims 6-10 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made with traverse in the reply filed on 05/27/2021.
Applicant's election with traverse of Group I and Species 2 in the reply filed on 05/27/2021 is acknowledged.  The traversal is on the ground(s) that the method claim 6 has been amended to include the limitations of apparatus claim 1. Applicant further argues that the Examiner’s conclusion that the “technical features is not a special technical feature” because GB 2,444,411 fails to disclose the presently claimed fastener and method of use said fastener wherein the fastening element has a conical upper portion, and wherein, in operational use, a conical portion of the composite pole is configured for moving over the conical upper portion of the fastening element until abutment with the fastening element is established … [whereas] GB ‘411 teaches a method of stepwise driving a pile 1 into the ground using a drill 4 mounted on top 5 of the pile… [a] series of holes 6, 7 is drilled along the inside of the pile after it has been partially driven into the ground. Then, the pile is driven further into the ground by, for . This is not found persuasive because the examiner identified the technical feature as the fastening element, not how the assembly is driven into the ground. Such a fastening element is not a special technical feature as it does not make a contribution over the prior art, and as such the claims lack unity of invention. The examiner would also remind the applicant that in the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
The requirement is still deemed proper and is therefore made FINAL.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conical upper portion” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-5, and 11, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 2, at lines 2-3, the recitation “for allowing the fastening element to be placed in the slit formed opening being circular” renders the claim indefinite because it is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinz (Switzerland Patent CH 614,633 A5) with machine translation.
As per claim 1, Heinz teaches a fastening element (fastening device; line 85; tube 1) for fastening a hollow composite pole for overhead power lines to the ground at a location where a slit-formed opening is present in the ground (it is understood that the fastening device is capable of being used for fastening a hollow composite pole for overhead power lines to the ground at a location where a slit-formed opening is present in the ground), the fastening element comprising a lower end portion (at 7) that is configured for being positioned in the slit-formed opening (it is understood that the portion at 7 is capable of being configured for being positioned in the slit-formed opening), wherein the fastening element has a conical upper portion (as illustrated, the upper portion of tube 1 is conical; figure 1), wherein, in operational use of the fastening element, a conical portion of the composite pole is configured for moving over the conical upper portion of the fastening element until abutment with the fastening element is established (it is understood that a conical portion of a composite pole is capable of 
As per claim 2, Heinz teaches the lower end portion of the fastening element is circular (it is understood that the cross-section of the fastening element is circular; lines 127-128) for allowing the fastening element to be placed in the slit formed opening being circular (it is understood that the circular cross-section would allow the fastening element to be placed in the slit).
As per claim 3, Heinz teaches the fastening element at its lower end portion is equipped with drill elements (cutting edge; lines 132-133).
As per claim 4, Heinz teaches the drill elements comprise metal (steel; lines 112-113).
As per claim 11, Heinz teaches the fastening element at its lower end portion is equipped with drill elements (cutting edge; lines 132-133).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (Switzerland Patent CH 614,633 A5) with machine translation in view of Skaggs (U.S. Patent No. 5,647,448).

Skaggs discloses a drill bit (abstract) comprising ceramic material (col. 4, lines 60-65).
Therefore, from the teaching of Skaggs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the fastening device of Heinz such that the drill elements comprise ceramic material, as taught by Skaggs, in order to enhance the wear resistance of the cutting edge of the fastening device for prolonged usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to ground fastening elements in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633